Citation Nr: 1721151	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type 2, and/or as due to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral arterial/vascular disease as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1959 to April 1972, from June 1979 to October 1979, and from September 1985 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

Historically, in a January 2003 rating decision, the RO denied service connection for hypertension.  The Veteran initiated an appeal of the January 2003 denial of service connection for hypertension in a June 2003 Notice of Disagreement.  In a February 2004 rating decision, the RO denied reopening the claim of service connection for hypertension as secondary to diabetes mellitus, and the Veteran again initiated an appeal of the February 2004 rating decision with a timely March 2004 Notice of Disagreement.  Subsequent to an October 2004 Statement of the Case, the Veteran timely perfected the appeal of whether new and material evidence has been received to reopen a claim of service connection for hypertension with a November 2004 Substantive Appeal, via VA Form 9.  In an October 2008 submission, prior to certification of the appeal to the Board, the Veteran withdrew the appeal pertaining to the issue of hypertension.  See 38 C.F.R. § 20.204.  In November 2009, the Veteran submitted an application to reopen the claim of service connection for hypertension, which was denied in the November 2010 rating decision currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  The issues of service connection for hypertension and peripheral arterial/vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2003 rating decision, in pertinent part, denied service connection for hypertension, on the basis that the hypertension was neither incurred in, nor was caused by, active military service; the Veteran initiated an appeal as to the January 2003 denial of service connection for hypertension.

2.  A February 2004 rating decision, in pertinent part, denied reopening service connection for hypertension, finding that the evidence submitted was not new and material; the Veteran initiated an appeal as to the February 2004 denial of reopening the claim of service connection for hypertension.

4.  The Veteran timely perfected an appeal as to the issue of whether new and material evidence has been received to reopen service connection for hypertension in a November 2004 Substantive Appeal pursuant to the October 2004 Statement of the Case.

5.  In a written and signed statement received in October 2008, prior to the certification of the appeal to the Board, the Veteran indicated that he no longer wished to pursue the appeal regarding hypertension.

6.  The evidence received since the February 2004 rating decision (final disallowance) is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for hypertension (nexus to service), so raises the possibility of substantiating the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, denying service connection for hypertension, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The February 2004 rating decision, denying the application to reopen the claim of service connection for hypertension, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The application to reopen the claim of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (reopening of the claim of service connection for hypertension), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  The issue of service connection for hypertension, which is reopened in the decision herein, is remanded below for further development.

Reopening of Service Connection for Hypertension

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran seeks to reopen the previously denied claim of service connection for hypertension.  The claim, initially filed in November 2001, was originally denied in a January 2003 rating decision.  As discussed above, the Veteran initiated an appeal of the January 2003 denial of service connection for hypertension in a June 2003 Notice of Disagreement.  In a February 2004 rating decision, the RO denied reopening the claim of service connection for hypertension as secondary to diabetes mellitus, and the Veteran again initiated an appeal of the February 2004 rating decision with a timely March 2004 Notice of Disagreement.  Subsequent to an October 2004 Statement of the Case, the Veteran timely perfected the appeal of whether new and material evidence has been received to reopen a claim of service connection for hypertension with a November 2004 Substantive Appeal, via VA Form 9.  In an October 2008 submission, prior to certification of the appeal to the Board, the Veteran withdrew the appeal pertaining to the issue of hypertension.  See 38 C.F.R. § 20.204.  As such, both the January 2003 rating decision (denying service connection for hypertension) and the February 2004 rating decision (denying reopening the claim of service connection for hypertension) became final as to the evidence then of record, and are not subject to revision on the same factual basis.

In the January 2003 rating decision, the RO denied service connection for hypertension on the basis that the hypertension was neither incurred in, nor was caused by, active military service.  The pertinent evidence of record at the time of the January 2001 rating decision consisted of service treatment records and a June 2002 VA examination report.  The February 2004 rating decision continued the denial of service connection for hypertension, finding that the evidence submitted was not new and material.  The pertinent evidence before the RO at the time of the February 2004 rating decision consisted of a September 2003 VA examination report.

Since the February 2004 rating decision (last final disallowance), additional evidence has been received in the form of the Veteran's statements, VA and private treatment records, and a statement from the Veteran's private treating physician, Dr. C.C.  The Veteran's statements, VA and private treatment records, and a statement from the Veteran's private treating physician, Dr. C.C., are new because they have not been previously submitted.

This evidence, particularly the December 2010 letter from Dr. C.C., is also material because it pertains to the basis for the prior denial, that is, a relationship (or nexus) between the current hypertension and service, on a secondary basis, and raises a reasonable possibility of substantiating the claim.  Specifically, in the December 2010 letter, Dr. C.C. opined that the hypertension is related to the service-connected diabetes mellitus.  For these reasons, the Board finds that new and material evidence has been received to reopen the claim of service connection for hypertension.  See 38 C.F.R. § 3.156(a).

Accordingly, the Board has determined that new and material evidence has been received to reopen the claim of service connection for hypertension.  In arriving at the above conclusions with regard to the appeal, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period after notice of the January 2003 and February 2004 rating decisions; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have 

additional service records been received since the January 2003 and February 2004 rating decisions; therefore, 38 C.F.R. § 3.156(c) does not apply.  The reopened issue of service connection for hypertension is addressed in the Remand section below.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for hypertension is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of service connection for hypertension and peripheral arterial/vascular disease.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In this case, the Veteran has consistently contended that the hypertension is secondary to the service-connected diabetes mellitus.  In the alternative, the Veteran contends that the hypertension is due to herbicide exposure in service, specifically, Agent Orange.  See November 2010 Notice of Disagreement.  In this regard, the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  A Form DD 214 reflects that the Veteran was in the Republic of Vietnam from July 1968 to July 1969.

Generally, hypertension is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Based on the law, a veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in service.  Id.  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether the current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

In June 2002 and September 2003, the Veteran underwent VA examinations for hypertension.  At those times, the Veteran was diagnosed with hypertension.  The June 2002 VA examiner did not opine as to the etiology of the hypertension.  The September 2003 VA examiner opined that the hypertension is not related to the diabetes mellitus.  However, the VA examiner did not opine as to the relationship, if any, between the current hypertension and the exposure to herbicides during service.  Combee, 34 F.3d at 1043-1044.  In this regard, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran does not contend that the peripheral arterial/vascular disease had onset in service or is directly related to active service.  Instead, the Veteran contends that the peripheral arterial/vascular disease is secondary to the service-connected diabetes mellitus.  See October 2009 Claim.

In an October 2009 VA examination of the peripheral nerves, the Veteran was diagnosed with peripheral vascular disease.  In an October 2010 VA examination, the VA examiner diagnosed the Veteran with peripheral arterial disease.  The October 2010 VA examiner opined that it is less likely as not that the peripheral arterial disease is caused by, or a result of, the service-connected diabetes mellitus.  

The terms "related to," "caused by," and "a result of" (used by the September 2003 and October 2010 VA examiners) do not encompass the question of aggravation (worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 
21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  The United States Court of Appeals for Veterans Claims has held that it is not clear that a medical opinion stating that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability encompasses the question of aggravation under 38 C.F.R. § 3.310.  Such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  

In addition, as noted above, the Veteran provided a letter from his private treating physician, Dr. C.C., dated in December 2010.  Although Dr. C.C. opined that the hypertension is related to the diabetes mellitus, and that the peripheral vascular disease is attributed to the diabetes mellitus, Dr. C.C. did not offer a basis or explanation for the purported opinions.  See Stefl, 21 Vet. App. at 123-25.  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the hypertension and peripheral arterial/vascular disease.

Accordingly, the issues of service connection for hypertension and peripheral arterial/vascular disease are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that an appropriate medical professional review the electronic file and provide an addendum medical opinion to assist in determining the etiology of the current hypertension and peripheral arterial/vascular disease.  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it as least as likely as not (a 50 percent probability or greater) that hypertension had its onset in service or is otherwise related to service, to include as due to exposure to herbicides?

In rendering this opinion, the VA examiner should assume, as fact, that the Veteran was exposed to herbicides during active service.  The VA examiner should also give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent hypertension.  The VA examiner should not use, as a reason for the opinion, that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

b) Is it at least as likely as not (a 50 percent probability or greater) that the current hypertension is caused by the service-connected diabetes mellitus?

c) If not caused by the service-connected diabetes mellitus, is it at least as likely as not (a 50 percent probability or greater) that the hypertension is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected diabetes mellitus?  If the VA examiner opines that the hypertension is aggravated by the service-connected diabetes mellitus, he/she should indicate the degree of disability before aggravation and the current degree of disability.  If the examiner is unable to provide the degree of disability before aggravation, please explain why.  For example, is there insufficient evidence to determine the degree of disability before aggravation?  

In rendering the opinions requested in paragraphs 1a) through 1c), the VA examiner should assume, as fact, that the Veteran has a current diagnosis of hypertension.

d) Is it at least as likely as not (a 50 percent probability or greater) that the current peripheral arterial/vascular disease is caused by the service-connected diabetes mellitus?

e) If not caused by the service-connected diabetes mellitus, is it at least as likely as not (a 50 percent probability or greater) that the peripheral arterial/vascular disease is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected diabetes mellitus?  If the VA examiner opines that the peripheral arterial/vascular disease is aggravated by the service-connected diabetes mellitus, he/she should indicate the degree of disability before aggravation and the current degree of disability.  If the examiner is unable to provide the degree of disability before aggravation, please explain why.  For example, is there insufficient evidence to determine the degree of disability before aggravation?  

In rendering the opinions requested in paragraphs 1d) and 1e), the VA examiner should assume, as fact, that the Veteran has a current diagnosis of peripheral arterial disease and peripheral vascular disease.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for hypertension and peripheral arterial/vascular disease in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


